       Case 4:19-cv-00449-KGB Document 118 Filed 08/05/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et
al.,
                                           CIVIL ACTION
              Plaintiffs,
                                           Case No. 4:19-cv-00449-KGB
       v.
                                           NOTICE OF FILING OF DOCUMENTS
LESLIE RUTLEDGE, et al.,                            UNDER SEAL

              Defendants.
           Case 4:19-cv-00449-KGB Document 118 Filed 08/05/19 Page 2 of 3



          Plaintiffs, through counsel, file the following under seal pursuant to the Court’s July 19,

2019 Protective Order (Dkt. No. 69):

          1.     Plaintiffs’ Opposition to Defendants’ Motion to Strike and For Other Appropriate

Relief.

          2.     Exhibit 2 to Plaintiffs’ Opposition to Defendants’ Motion to Strike and For Other

Appropriate Relief.



 Dated: August 5, 2019                             Respectfully submitted,

                                                   Leah Godesky*
                                                   Kelly Scavone*
                                                   Attorneys for Plaintiffs
                                                   O’Melveny and Myers LLP
                                                   Times Square Tower
                                                   7 Times Square
                                                   New York, New York 10036
                                                   lgodesky@omm.com
                                                   kscavone@omm.com
                                                   Tel: (212) 326-2254
                                                   Fax: (212) 326-2061

                                                   Kendall Turner*
                                                   Attorney for Plaintiffs
                                                   O’Melveny and Myers LLP
                                                   1625 Eye St. NW
                                                   Washington, DC 20006
                                                   (202) 383-5300
                                                   kendallturner@omm.com

                                                   Taylor Simeone*
                                                   Attorney for Plaintiffs
                                                   O’Melveny and Myers LLP
                                                   1999 Avenue of the Stars
                                                   Los Angeles, CA 90067
                                                   tsimeone@omm.com
                                                   (310) 553-6700
       Case 4:19-cv-00449-KGB Document 118 Filed 08/05/19 Page 3 of 3



Meagan Burrows*                             Bettina Brownstein (AR Bar No. 85019)
Susan Talcott Camp*                         Bettina E. Brownstein Law Firm
American Civil Liberties Union Foundation   904 West 2nd Street, Suite 2
125 Broad St, 18th Floor                    Little Rock, AR 72201
New York, NY 10001                           (501) 920-1764 – Telephone
mburrows@aclu.org                           E-Mail: bettinabrownstein@gmail.com
tcamp@aclu.org
(212) 549-2633                              On Behalf of the Arkansas Civil Liberties Union
Attorneys for Plaintiffs LRFP and Dr.       Foundation, Inc.
Thomas Tvedten                              Attorney for Plaintiffs

Maithreyi Ratakonda*                        Rebecca Rhodes Jackson (AR Bar No.
Planned Parenthood Federation of America    2017079)
123 William St., 9th Fl.                    904 West 2nd Street
New York, NY 10038                          Little Rock, AR 72201
mai.ratakonda@ppfa.org                       (314) 440-6265 – Telephone
(212) 261-4405                              E-Mail: beckywesth@gmail.com

Attorney for Plaintiffs PPAEO and Dr.       On Behalf of the Arkansas Civil Liberties Union
Stephanie Ho                                Foundation, Inc.
                                            Attorney for Plaintiffs LFRP and Dr. Thomas
* Motion for admission pro hac vice         Tvedten
granted
